Broyles, C. J.
The defendant was convicted of shooting at another. The evidence showed that Ebb Burden, William Wansley, and the defendant “staged” a shooting affray, the defendant shooting at Burden and Wansley, and Burden and Wansley shooting at 'him; that the defendant was shot twice, while neither Burden nor Wansley was hit. The evidence would have authorized a finding that Burden and Wansley were the aggressors in the affray, and that when the defendant shot at them the circumstances were sufficient to excite his fears as a reasonable man that Burden and Wansley were manifestly intending by violence to commit a felony on his person. The court, therefore, erred in omitting to submit to the jury the question whether the defendant shot in self-defense or under the fears of a reasonable man. As stated in Central Railroad v. Harris, 76 Ga. 501, “where the judge gives in charge substantially the law covering the case, if more specific instructions *228on any point are desired, they should be asked; but the law of the ease must be given to the jury to the extent of covering the substantial issues made by the evidence, whether requested or not, or whether the attention of the court be called thereto or not; otherwise the verdict will be set aside.” See also' Hardison v. State, 18 Ga. App. 692 (3) (90 S. E. 374). The other alleged errors are not passed upon. Eor the reason stated, the refusal to grant a new trial was error.

Judgment reversed.


MacIntyre and Guerry, JJ., concur.